Citation Nr: 1302655	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-04 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested a hearing before the Board when she submitted her substantive appeal in February 2010.  The Veteran was advised in correspondence dated in September 2012 that she was scheduled for a Travel Board hearing before the Board in October 2012.  The Veteran failed to report for the hearing.  As such, her request for a hearing before the Board is considered withdrawn.  38 C.F.R. § 20.704(d).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran indicated on her VA Form, Appeal to Board of Veterans' Appeals that she wanted to testify at a hearing before the Board.  As noted in the introduction above, the Veteran was schedule for said hearing and failed to appear for the hearing.  However, the Veteran also requested a hearing before a Decision Review Officer (DRO) at the RO when she submitted an optional appeal hearings election form with her substantive appeal.  Although the Veteran was scheduled for a hearing before the Board for which she failed to appear, it does not appear that a hearing before a DRO was ever scheduled.  It remains unclear whether the Veteran still desires a hearing before a DRO.  

When the Veteran submitted her substantive appeal, she averred that her low back symptoms had significantly increased since the last VA examination in April 2008.   Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Associated with the claims file are VA outpatient treatment reports dated through February 2010.  Because there may be outstanding VA medical records pertinent to the Veteran's claim, an attempt to obtain any additional records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

 Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she clarify whether she desires a hearing before a DRO at the St. Petersburg VARO.  

2.  Obtain any available VA outpatient treatment reports that are not already of record and associate them with the claims file.  If the Veteran identifies any other relevant medical records, those records should also be obtained. 

3.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of her service-connected lumbar spine disability
The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  
The VA examiner should specifically address the following:

a) Provide complete ranges of motion of the lumbar spine.

b) Describe any neurological impairment resulting from the service-connected lumbar spine disability.

c) Indicate whether intervertebral disc disease is present and if so, state the length of time during the past twelve months that the Veteran has had incapacitating episodes due to her service-connected lumbar spine disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


